El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
En el Registro de. la Propiedad de San Juan se halla ins-crito una finca a favor de una viuda, en cuanto a una mitad por sus gananciales, y la otra mitad en común y proindiviso por partes iguales a favor de cuatro hijos suyos por' título de herencia del padre y esposo que fue de dicha viuda. Uno de los hijos hipotecó su condominio y cuando el acreedor hi-potecario presentó en el registro la escritura hipotecaria para •su inscripción el registrador sustituto hizo constar al pie de ■ella que inscribía la hipoteca con excepción del derecho de usufructo, que según el registro tiene dicha viuda en la finca, y por tanto en la participación de que se trata, y que se ne-gaba a inscribirla en cuanto a dichos derechos de usufructo por no resultar inscritos a favor del deudor, quien sólo es , nudo propietario.
El único motivo que alega el acreedor hipotecario en el recurso gubernativo que estableció contra esa calificación del registrador a fin de que la revoquemos es, que puesto que los interesados no han constituido específicamente el usufructo sobre esta finca, por lo que pesa sobre ella como sobré cuales-*307quiera otros bienes de la herencia, tiene solamente el carác-ter de gravamen, que no impide la constitución de otros y no puede decirse que los herederos han consentido en separar el usufructo y la nuda propiedad.
Apareciendo del registro que el condominio hipotecado se halla afecto al usufructo legal de la viuda es evidente que el dueño del condominio sólo tiene sobre él la nuda propiedad, que es lo que puede hipotecar por ahora, sin que el hecho de que tal nsufrncto.no haya sido constituido específicamente por los interesados sobre esa finca- pueda cambiar la naturaleza jurídica del usufructo de dominio útil que es,'en mero gravamen, como pretende el recurrente al efecto de que se en-tienda hipotecado también e'l dominio útil o usufructo de la viuda. En consecuencia el registrador procedió correcta-mente al negar la inscripción de la hipoteca en cuanto al usufructo.
El otro motivo del recurso es que en la inscripción se con-signó indebidamente como defecto subsanable el no constar el consentimiento de los demás condueños en la determina-ción del valor que el deudor hipotecario hace de su 'condo-minio.
No tuvo razón el registrador en este particular, porque apareciendo del registro que los interesados en la finca la valoraron en $16,840 y habiendo fijado ese condueño el valor de su participación en $2,105, que es la cuarta parte de la mitad, que es lo que tiene inscrito,, no tenía necesidad de acreditar el consentimiento de los condueños para esa valo-ración por tratarse de una simple' operación aritmética.
La nota recurrida debe ser confirmada en cuanto a la ne-gativa de inscripción que contiene y revocada por el defecto subsanable que consignó.

■Confirmada la nota recurrida en cuanto a la negativa de inscripción que contiene y re-vocada en cuanto al defecto subsanable con-signado.

*308Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.